DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. (US 8180207) in view of Koga et al. (US 4563571) and Jang (US 9014548).

	Shirai discloses in reference to claim:

1.  A direct-heating type heater, comprising: a direct-heating type heater shell 8;  a heating device 7 arranged inside of the direct-heating type heater shell;  and a direct-heating type heater component 15 , wherein at least one segment of the heating device is installed with a metal elastic device 101.
  	Shirai does not explicitly disclose a portion of an inner wall of the direct-heating type heater shell corresponding to the heating device with no metal elastic device installed is partially or wholly provided with a helical groove structure.   
 Looking at figures 1, 5, 6-31, it is seen that it is contemplated that the spiral flow is preferred to be maintained along the entire flow path from inlet 11 to outlet 12, and is accomplished by a myriad of configurations of springs and helical groove structures. Shirai discloses in reference to Fig. 5 a spiral flow is induced in section 9a by virtue of the eccentric inlet 11, however, the spiral flow attenuates by the mid-point where spring 101 is positioned  and reforms the spiral flow.  

    PNG
    media_image1.png
    453
    1018
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    541
    1054
    media_image2.png
    Greyscale

Shirai further discloses in reference to an embodiment using a spring as a flow direction conversion mechanism that another structure such as a rib (guide—as shown in figure 8) functioning as a flow velocity conversion mechanism, a flow direction conversion mechanism, a turbulent flow generation mechanism, and an impurity removal mechanism may be provided integrally with the case 8 or the sheathed heater 7.    
One of skill would recognize the benefits of both the rigid flow direction conversion mechanism (integrally formed helical rib/groove shown in Fig. 8) and the elastic flow direction conversion mechanism (spring 101) and would be motivated to combine the benfits into one embodiment as proposed by the following modified figure. 

    PNG
    media_image3.png
    453
    1018
    media_image3.png
    Greyscale

The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

One of skill would recognize the benefit of scale removal from the elastic spring element in the modified figure above, as well as the benefit of the grooved wall structure in establishing a robust spiral 
	After the modification described above regarding the use of both grooves and a metal elastic device for flow conditioning , Shirai further fails to teach the heating device comprising an internal passage extending through the heating device, the heating device configured to transfer
heat to fluid flowing through the internal passage.
	Koga discloses a device similar to that of Shirai in that both grooves and metal elastic devices are contemplated for flow conditioning and further a heating device comprising an internal passage 2a extending through the heating device (heated by heater 4), the heating device configured to transfer
heat (via ceramic heat transfer tube 3) to fluid flowing through the internal passage.  Koga teaches the flow of fluid from the helical channel 2b to internal passage 2a, rather than the claimed flow from the internal passage to the helical channel.   

    PNG
    media_image4.png
    502
    874
    media_image4.png
    Greyscale

	It is generally considered obvious to reverse the arrangement of parts, e.g. inlet and outlet, when doing so would not disrupt the basic function of the device. As evidence, Jang discloses a similar device wherein the flow of fluid through the heating device is directed from the internal passage 200 
wherein the direct-heating type heater shell and the heating device cooperate to form a
helical flow path around the heating device and the internal passage and are configured to cause

after reversing direction.

    PNG
    media_image5.png
    598
    995
    media_image5.png
    Greyscale

	One of skill in the art, being aware of Shirai, Koga and Jang would have found it obvious to further modify the Shirai device to replace the heater 7 with the heating means of Koga and/or Jang such that the benefits taught by Shirai, Koga and Jang are provided in a single device. 

 


2.  The direct-heating type heater of claim 1, wherein a front segment (right side of modified figure above) of the heating device is installed with the metal elastic device, and the portion of the inner wall of the direct-heating type heater shell corresponding to the heating device with no metal elastic device installed is partially provided with the helical groove structure. 

3.  The direct-heating type heater of claim 1, wherein a front segment of the heating device is installed with the metal elastic device, and the portion of the inner wall of the direct-heating type heater shell corresponding to the heating device with no metal elastic device installed is wholly provided with 
the helical groove structure{.} [, and ]
 
4.  The direct-heating type heater of claim 3, wherein a length of the metal elastic device after being installed on the heating device is approximately three-fourths of a length of the heating device. 
	One of skill would find it obvious to manipulate the length of the elastic device as a result effective variable and further since a mere change in size is generally considered within the level of the routineer as a matter of design choice. 
 
5.  The direct-heating type heater of claim 1, wherein a rear segment  (right side of modified figure above) of the heating device is installed with the metal elastic device. 
 
6.  The direct-heating type heater of claim 1, wherein two end segments of the heating device are installed with the metal elastic device, and the portion of the inner wall of the direct-heating type heater shell corresponding to the heating device with no metal elastic device installed is an intermediate segment located between the two end segments.  See Figure 27 showing the two end sections 102 and 104 as modified with a grooved section as proposed with respect to claim 1 for the center spring 103. Since Shirai discloses a myriad of possible configurations but not an exhaustive list, one of skill would find the proposed modification to be an obvious matter of design choice. 
 
mutatis mutandis.
 
8.  The direct-heating type heater of claim 1, wherein the heating device comprises a ceramic heating pipe 30. 
 
9.  The direct-heating type heater of claim 1, wherein the metal elastic device comprises a metal wire or a metal spring 101. 
 
10.  The direct-heating type heater of claim 9, wherein the metal wire or the metal spring is fastened to the heating device See Figure 1-31. 
 
11.  The direct-heating type heater of claim 10, wherein the direct-heating type heater shell is integrally formed with the helical groove structure.  See claim 1
 
12.  The direct-heating type heater of claim 1, wherein the direct-heating type heater shell is integrally formed with the helical groove structure. 
 
13.  The direct-heating type heater of claim 1, wherein the direct-heating type heater component comprises a seal 15 located between a water inlet and an end of the heating device. 
 
mutatis mutandis.
 
15.  The direct-heating type heater of claim 14, further comprising a seal 15 located between the water inlet 11 and the first end of the pipe of the heating device. See claim 1 mutatis mutandis.

 
16.  The direct-heating type heater of claim 14, further comprising an outlet 12 in fluid communication with the fluid passage, wherein the outlet is located downstream of the helical groove structure. See claim 1 mutatis mutandis.
 
17.  The direct-heating type heater of claim 14, wherein the pipe is a ceramic heating pipe 30. Pipe liner 30 is disclosed as magnesium alloy, which can be considered a ceramic at least when the magnesium reacts with the oxygen in the water to creates MgO. 
 
mutatis mutandis.
 
19.  The direct-heating type heater of claim 18, wherein the helical spring or the helical wire extends from the second end of the pipe to the helical groove structure. See claim 1 mutatis mutandis.
 
20.  The direct-heating type heater of claim 19, wherein a length of the helical spring or the helical wire in the longitudinal direction is less than or equal to three-fourths of a length of the heating device in the longitudinal direction. See claim 4 mutatis mutandis.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that Applicant’s arguments regarding claims 1-20 rely on the failure of Shirai to teach in internal flow passage. Shirai teaches the limiations of the metal elastic device and helical grooves previously claimed, and as now modified by Koga and Jang teach the amended limitations regarding the internal passage and flow direction. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761